


Exhibit 10.55

 

MERRILL LYNCH CAPITAL CORPORATION
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
4 World Financial Center
250 Vesey Street
New York, NY 10080

 

BANC OF AMERICA SECURITIES LLC
BANK OF AMERICA, N.A.
214 North Tryon Street
Charlotte, NC 28255

 

January 16, 2006

 

Boston Scientific Corporation
One Boston Scientific Place
Natick, MA  01760-1537

 

Re:          Project Manhattan — Credit Facilities Commitment Letter

 

Ladies and Gentlemen:

 

This Amended and Restated Commitment Letter amends, restates and supersedes in
its entirety the Credit Facilities Commitment Letter dated January 8, 2006
between Merrill Lynch Capital Corporation (“Merrill Lynch”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated, (“MLPF&S”), Bank of America, N.A. (“Bank of
America”), Banc of America Securities LLC (“BAS”) and you, as amended by our
amendment letter dated January 12, 2006.

 

Boston Scientific Corporation (“you”, “Borrower” or “BSC”) has advised Merrill
Lynch Capital Corporation (“Merrill Lynch”) and Bank of America, N.A. (“Bank of
America” and, together with Merrill Lynch, the “Initial Lenders,” “we” or “us”)
that BSC intends to make an offer to acquire all of the outstanding equity
interests of Guidant Corporation (“Guidant”) pursuant to a merger in which all
of the outstanding equity interests in Guidant will be converted into the right
to receive cash and equity interests in BSC (the “Acquisition”). To finance the
Acquisition and related transactions, you have advised us that (a) BSC will
issue common equity interests pursuant to a merger agreement (the “Merger
Agreement”) having a value of approximately $13.0 billion (based upon an offer
price of $80.00 per share (the “Assumed Price”), (b) BSC will raise gross cash
proceeds of not less than $7.0 billion from either (i) the issuance by it of
debt securities (the “Securities”) with maturities ranging from five to 30 years
from the date of issuance and having no scheduled principal payments prior to
maturity (the “Note Offering”) or (ii) the draw down under an unsecured senior
interim loan (the “Interim Loan”), which would be anticipated to be refinanced
with debt securities substantially similar to the Securities (the “Take-out
Securities”); provided, that the principal amount of the Securities and the
Interim Loan are subject to reduction from the net cash after-tax proceeds
received from asset sales (the “Asset Sales”) and available cash, (c) Borrower
will enter into senior credit facilities in the amount of $7.0 billion (the
“Senior Credit Facilities” and, together with the Interim Loan, the “Credit
Facilities”), (d) Borrower will obtain a subordinated loan from Abbott
Laboratories to BSC in an amount of up to $900 million (the “Subordinated Loan”)
and (e) Abbott will purchase common equity interests in Borrower resulting in
gross proceeds of approximately $1.4 billion (the “Abbott Investment”). For
purposes of this Commitment Letter and the Term Sheets, the “subsidiaries” of
BSC include those who will become subsidiaries of BSC in connection with the
Transactions. The Acquisition, the Note Offering (if consummated), the Asset
Sales, the execution and delivery of the Credit Facilities and the other
transactions contemplated hereby and thereby are referred to as the
“Transactions”.

 

You have requested that Merrill Lynch severally commit to provide 50% of the
Senior Credit Facilities and 50% of the Interim Loan, and that Bank of America
severally commit to provide 50% of the Senior Credit Facilities and 50% of the
Interim Loan, in each case, to finance the Acquisition and to pay certain
related

 

--------------------------------------------------------------------------------


 

fees and expenses. Accordingly, subject to the terms and conditions set forth
below, each Initial Lender hereby agrees with you as follows:

 


1.             COMMITMENT. EACH INITIAL LENDER HEREBY SEVERALLY COMMITS TO
PROVIDE TO BORROWER THE SENIOR CREDIT FACILITIES COMMITMENT REQUESTED IN THE
PRECEDING PARAGRAPH UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH OR
REFERRED TO HEREIN, IN THE FEE LETTER (THE “FEE LETTER”) DATED THE DATE HEREOF
AND DELIVERED TO YOU, AND IN THE SENIOR CREDIT FACILITIES SUMMARY OF TERMS AND
CONDITIONS ATTACHED HERETO (AND INCORPORATED BY REFERENCE HEREIN) AS EXHIBIT A
(THE “SENIOR TERM SHEET”). BANK OF AMERICA IS PLEASED TO ADVISE YOU OF ITS
WILLINGNESS TO ACT AS THE SOLE AND EXCLUSIVE ADMINISTRATIVE AGENT (IN SUCH
CAPACITY, THE “ADMINISTRATIVE AGENT”). EACH INITIAL LENDER HEREBY ALSO SEVERALLY
COMMITS TO PROVIDE TO BORROWER THE INTERIM LOAN COMMITMENTS REQUESTED IN THE
PRECEDING PARAGRAPH UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH OR
REFERRED TO HEREIN, IN THE FEE LETTER AND IN THE INTERIM LOAN SUMMARY OF TERMS
AND CONDITIONS ATTACHED HERETO (AND INCORPORATED BY REFERENCE HEREIN) AS EXHIBIT
B (THE “INTERIM LOAN TERM SHEET” AND, TOGETHER WITH THE SENIOR TERM SHEET, THE
“TERM SHEETS”). THE SEVERAL COMMITMENTS OF THE INITIAL LENDERS HEREUNDER ARE
SUBJECT TO THE NEGOTIATION, EXECUTION AND DELIVERY OF DEFINITIVE DOCUMENTS
GOVERNING THE CREDIT FACILITIES (TOGETHER, THE “CREDIT DOCUMENTS”) THAT ARE
SUBSTANTIALLY SIMILAR TO THE DOCUMENTATION GOVERNING THE BORROWER’S EXISTING
FIVE-YEAR CREDIT FACILITIES (THE “EXISTING CREDIT FACILITIES”), MODIFIED AS
APPROPRIATE FOR THE TRANSACTIONS IN A MANNER REASONABLY ACCEPTABLE TO BORROWER
AND THE LENDERS REFLECTING, AMONG OTHER THINGS, THE TERMS AND CONDITIONS SET
FORTH HEREIN AND IN THE TERM SHEETS AND THE FEE LETTER. FOLLOWING THE CLOSING
DATE OF THE ACQUISITION (THE “CLOSING DATE”), EACH INITIAL LENDER’S COMMITMENTS
SHALL BE RATABLY REDUCED BY THE AGGREGATE AMOUNT OF COMMITMENTS MADE BY ANY AND
ALL ADDITIONAL FINANCIAL INSTITUTIONS THAT, BY EXECUTING A COUNTERPART TO THIS
COMMITMENT LETTER OR OTHERWISE  BECOMING A PARTY TO THE CREDIT DOCUMENTS, BECOME
“LENDERS” FOR ALL PURPOSES HEREUNDER.


 


2.             SYNDICATION. WE RESERVE THE RIGHT AND INTEND, PRIOR TO OR AFTER
THE EXECUTION OF THE CREDIT DOCUMENTS, TO SYNDICATE ALL OR A PORTION OF OUR
COMMITMENTS TO ONE OR MORE FINANCIAL INSTITUTIONS (TOGETHER WITH THE INITIAL
LENDERS, THE “LENDERS”). OUR SEVERAL COMMITMENTS HEREUNDER ARE SUBJECT TO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPF&S”) AND BANC OF
AMERICA SECURITIES LLC (“BAS”) (EACH, AN “ARRANGER” AND TOGETHER, THE
“ARRANGERS”) (OR OUR RESPECTIVE AFFILIATES) ACTING AS JOINT LEAD ARRANGERS AND
JOINT LEAD BOOKRUNNERS OF THE CREDIT FACILITIES (IT BEING UNDERSTOOD THAT BANK
OF AMERICA OR ONE OF ITS AFFILIATE’S NAME WILL APPEAR ON THE TOP LINE “ON THE
LEFT” IN ALL MARKETING MATERIALS RELATING TO THE SENIOR CREDIT FACILITIES AND
MLPF&S’ OR ONE OF ITS AFFILIATE’S NAME WILL APPEAR ON THE TOP LINE “ON THE LEFT”
IN ALL MARKETING MATERIALS RELATING TO THE INTERIM LOAN). MLPF&S (OR ONE OF ITS
AFFILIATES) WILL BE THE SOLE AND EXCLUSIVE SYNDICATION AGENT FOR THE CREDIT
FACILITIES AND MLPF&S (OR ONE OF ITS AFFILIATES) AND BAS WILL MANAGE ALL ASPECTS
OF THE SYNDICATION IN CONSULTATION WITH YOU, INCLUDING DECISIONS AS TO THE
SELECTION OF POTENTIAL LENDERS TO BE APPROACHED AND WHEN THEY WILL BE
APPROACHED, WHEN THEIR COMMITMENTS WILL BE ACCEPTED, WHICH LENDERS WILL
PARTICIPATE AND THE FINAL ALLOCATIONS OF THE COMMITMENTS AMONG THE LENDERS
(WHICH ARE LIKELY NOT TO BE PRO RATA ACROSS FACILITIES AMONG LENDERS), AND WE
WILL EXCLUSIVELY PERFORM ALL FUNCTIONS AND EXERCISE ALL AUTHORITY AS CUSTOMARILY
PERFORMED AND EXERCISED IN SUCH CAPACITIES, INCLUDING SELECTING COUNSEL FOR THE
LENDERS AND NEGOTIATING THE CREDIT DOCUMENTS. ANY OTHER AGENT OR ARRANGER TITLES
(INCLUDING CO-AGENTS) AWARDED TO OTHER LENDERS ARE SUBJECT TO OUR PRIOR APPROVAL
AND SHALL NOT ENTAIL ANY ROLE WITH RESPECT TO THE MATTERS REFERRED TO IN THIS
PARAGRAPH WITHOUT OUR PRIOR CONSENT (WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED), IT BEING UNDERSTOOD THAT IN NO EVENT SHALL ANY OTHER “LEAD
ARRANGER” OR “BOOKRUNNER” TITLES BE AWARDED TO ANY OTHER LENDERS WITHOUT OUR
CONSENT. YOU AGREE THAT NO LENDER WILL RECEIVE COMPENSATION OUTSIDE THE TERMS
CONTAINED HEREIN AND IN THE FEE LETTER IN ORDER TO OBTAIN ITS COMMITMENT TO
PARTICIPATE IN THE CREDIT FACILITIES.


 

You understand that we intend to commence the separate syndication of each of
the Senior Credit Facilities and the Interim Loan promptly, and you agree
actively to assist us in achieving a timely syndication that is satisfactory to
us. The syndication efforts will be accomplished by a variety of means,
including direct contact during the syndication between senior management,
advisors and affiliates of Borrower, on the one hand, and the proposed Lenders,
on the other hand, and Borrower hosting, with us, at least one meeting with

 

2

--------------------------------------------------------------------------------


 

prospective Lenders at such times (upon reasonable notice) and at such places as
we may reasonably request. You agree to, upon our request, (a) provide, and
cause your affiliates and advisors to provide, and use your commercially
reasonable efforts to have Guidant provide, to us all information reasonably
requested by us to successfully complete the syndication, including the
Information and Projections (including updated projections) contemplated hereby,
(b) assist, and cause your affiliates and advisors to assist, and use your
commercially reasonable efforts to have Guidant assist, us, as promptly as
practicable following execution of the Merger Agreement, in the preparation of a
Confidential Information Memorandum and other marketing materials (the contents
of which you shall be solely responsible for) to be used in connection with the
syndication, including using commercially reasonable efforts to make available
representatives of Guidant and (c) use your commercially reasonable efforts to
obtain, at your expense, monitored public rating of each of the Credit
Facilities and the Securities from Moody’s Investors Service (“Moody’s”),
Standard & Poor’s Ratings Group (“S&P”) and Fitch Ratings Ltd. (“Fitch”) and to
participate actively in the process of securing such ratings. You also agree to
use your commercially reasonable efforts to ensure that our syndication efforts
benefit materially from your existing lending relationships.

 


3.             FEES. AS CONSIDERATION FOR OUR COMMITMENTS HEREUNDER AND OUR
AGREEMENT TO ARRANGE, MANAGE, STRUCTURE AND SYNDICATE THE CREDIT FACILITIES, YOU
AGREE TO PAY TO US THE FEES AS SET FORTH IN THE FEE LETTER.


 


4.             CONDITIONS. EACH INITIAL LENDER’S SEVERAL COMMITMENTS HEREUNDER
ARE SUBJECT SOLELY TO (I) THE CONDITIONS SET FORTH ELSEWHERE HEREIN AND IN
ANNEX I TO THIS COMMITMENT LETTER, (II) YOUR COMPLIANCE WITH YOUR AGREEMENTS IN
THIS COMMITMENT LETTER AND FEE LETTER IN ALL MATERIAL RESPECTS AND (III) THE
FOLLOWING:


 

(a) the preparation, execution and delivery of definitive documentation with
respect to the Credit Facilities incorporating the terms outlined in this
Commitment Letter and in the Term Sheets and otherwise reasonably satisfactory
to the Initial Lenders and their counsel;

 

(b) BSC and Guidant shall have entered into the Merger Agreement with the
approval of a majority of the respective Boards of Directors of BSC and Guidant
and the current executed merger agreement among Johnson & Johnson, Shelby Merger
Sub, Inc. and Guidant Corporation (the “Existing Merger Agreement”) shall have
been terminated in accordance with its terms; and the Initial Lenders shall have
had the opportunity to review and shall be reasonably satisfied with the Merger
Agreement (and all exhibits, schedules, appendices and attachments thereto and
all material related agreements, if any) and the other material documents for
the Transactions, if any; it being acknowledged by us that the Merger Agreement
draft provided to the Initial Lenders on January 16, 2006 is acceptable to us;

 

(c) we shall have been afforded a period of not less than 30 days following the
date of the Merger Agreement to syndicate the Credit Facilities and we shall be
satisfied that, after the date hereof and until the syndication of the Credit
Facilities has been completed (as determined by us), none of BSC, Guidant or any
of its subsidiaries shall have syndicated or issued, attempted to syndicate or
issue, announced or authorized the announcement of, or engaged in discussions
concerning the syndication or issuance of any debt facility or debt security of
any of them, including renewals thereof, other than the Credit Facilities and
the Securities;

 

(d) there shall not have occurred any change, effect, event, occurrence, state
of facts or development which individually or in the aggregate would reasonably
be expected to result in any change or effect, that is materially adverse to the
business, financial condition or results of operations of BSC and its
subsidiaries, taken as a whole (after giving effect to the Transactions) since
September 30, 2005 (a “Material Adverse Change”); provided, that none of the
following shall be deemed, either alone or in combination, to constitute, and
none of the following shall be taken into account in determining whether there
has been or will be, a Material Adverse Change: (A) any change, effect, event,
occurrence, state of

 

3

--------------------------------------------------------------------------------


 

facts or development (1) in the financial or securities markets or the economy
in general, (2) in the industries in which BSC or any of its subsidiaries (after
giving effect to the Transactions) operates in general, to the extent that such
change, effect, event, occurrence, state of facts or development does not
disproportionately impact BSC or any of its subsidiaries (after giving effect to
the Transactions), or (3) resulting from any divestiture required to be effected
pursuant to the terms of the Merger Agreement, (B) any failure, in and of
itself, by BSC or Guidant to meet any internal or published projections,
forecasts or revenue or earnings predictions (it being understood that the facts
or occurrences giving rise or contributing to such failure may be deemed to
constitute, or be taken into account in determining whether there has been or
would reasonable be expected to be, a Material Adverse Change or (C) any effect
on BSC’s or Guidant’s business relating to or arising from any product recalls
announced by Guidant prior to the date of this Commitment Letter, or any related
pending or future litigation, investigations by governmental authorities or
other developments.

 


5.             INFORMATION AND INVESTIGATIONS. YOU HEREBY REPRESENT AND COVENANT
THAT (A) ALL WRITTEN INFORMATION AND DATA, AND ALL OTHER INFORMATION AND DATA IN
CONNECTION WITH THE LENDERS’ DUE DILIGENCE INVESTIGATIONS, THAT HAVE BEEN OR
WILL BE MADE AVAILABLE BY YOU OR ANY OF YOUR AFFILIATES, REPRESENTATIVES OR
ADVISORS TO US OR ANY LENDER (WHETHER PRIOR TO OR ON OR AFTER THE DATE HEREOF)
IN CONNECTION WITH THE TRANSACTIONS, TAKEN AS A WHOLE (EXCLUDING FINANCIAL
PROJECTIONS, THE “INFORMATION”), IS AND WILL BE COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS AND DOES NOT AND WILL NOT, TAKEN AS A WHOLE, CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MISLEADING IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS ARE MADE (PROVIDED THAT ANY
INFORMATION PERTAINING TO GUIDANT IS EITHER BASED ON PUBLICLY AVAILABLE
INFORMATION OR IS BEING SUPPLIED TO THE BEST OF YOUR KNOWLEDGE), AND (B) ALL
FINANCIAL PROJECTIONS CONCERNING BSC AND ITS SUBSIDIARIES AND THE TRANSACTIONS
CONTEMPLATED HEREBY (THE “PROJECTIONS”) THAT HAVE BEEN MADE OR WILL BE PREPARED
BY OR ON BEHALF OF YOU OR ANY OF YOUR AFFILIATES, REPRESENTATIVES OR ADVISORS
AND THAT HAVE BEEN OR WILL BE MADE AVAILABLE TO US OR ANY LENDER IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN AND WILL BE PREPARED IN GOOD
FAITH BASED UPON ASSUMPTIONS BELIEVED BY YOU TO BE REASONABLE. YOU AGREE TO
SUPPLEMENT THE INFORMATION AND THE PROJECTIONS FROM TIME TO TIME UNTIL THE
CLOSING DATE AND, IF REQUESTED BY US, FOR A REASONABLE PERIOD THEREAFTER
NECESSARY TO COMPLETE THE SYNDICATION OF THE CREDIT FACILITIES SO THAT THE
REPRESENTATION AND COVENANT IN THE PRECEDING SENTENCE REMAIN CORRECT IN ALL
MATERIAL RESPECTS. IN SYNDICATING THE CREDIT FACILITIES WE WILL BE ENTITLED TO
USE AND RELY PRIMARILY ON THE INFORMATION AND THE PROJECTIONS WITHOUT
RESPONSIBILITY FOR INDEPENDENT CHECK OR VERIFICATION THEREOF.


 


YOU HEREBY ACKNOWLEDGE THAT (A) WE WILL MAKE AVAILABLE INFORMATION AND
PROJECTIONS TO THE PROPOSED SYNDICATE OF LENDERS THROUGH POSTING ON INTRALINKS
OR ANOTHER SIMILAR ELECTRONIC SYSTEM AND (B) CERTAIN OF THE PROPOSED LENDERS MAY
BE “PUBLIC-SIDE” LENDERS (I.E., LENDERS THAT DO NOT WISH TO RECEIVE MATERIAL
NON-PUBLIC INFORMATION WITH RESPECT TO BORROWER) (EACH, A “PUBLIC LENDER”). YOU
HEREBY AGREE THAT (A) YOU WILL USE COMMERCIALLY REASONABLE EFFORTS TO IDENTIFY
THAT PORTION OF THE INFORMATION AND PROJECTIONS THAT MAY BE DISTRIBUTED TO THE
PUBLIC LENDERS AND INCLUDE A REASONABLY DETAILED TERM SHEET IN SUCH INFORMATION
AND THAT ALL OF THE FOREGOING THAT IS TO BE MADE AVAILABLE TO PUBLIC LENDERS
SHALL BE CLEARLY AND CONSPICUOUSLY MARKED “PUBLIC”; (B) BY MARKING MATERIALS
“PUBLIC,” YOU SHALL BE DEEMED TO HAVE AUTHORIZED US AND THE PROPOSED LENDERS TO
TREAT SUCH MATERIALS AS NOT CONTAINING ANY MATERIAL NON-PUBLIC INFORMATION WITH
RESPECT TO THE BORROWER FOR PURPOSES OF UNITED STATES FEDERAL AND STATE
SECURITIES LAWS, IT BEING UNDERSTOOD THAT CERTAIN OF SUCH MATERIALS MAY BE
SUBJECT TO THE CONFIDENTIALITY REQUIREMENTS OF THE DEFINITIVE CREDIT
DOCUMENTATION; (C) ALL MATERIALS MARKED “PUBLIC” ARE PERMITTED TO BE MADE
AVAILABLE BY ELECTRONIC MEANS DESIGNATED “PUBLIC INVESTOR;” AND (D) WE SHALL BE
ENTITLED TO TREAT ANY MATERIALS THAT ARE NOT MARKED “PUBLIC” AS BEING SUITABLE
ONLY FOR POSTING BY ELECTRONIC MEANS NOT DESIGNATED FOR “PUBLIC LENDERS.”


 


6.             INDEMNIFICATION. YOU AGREE TO INDEMNIFY AND HOLD HARMLESS EACH
INITIAL LENDER, EACH OTHER LENDER, BAS, MLPF&S AND THEIR RESPECTIVE AFFILIATES,
AND EACH SUCH PERSON’S RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND
CONTROLLING PERSONS (EACH INITIAL LENDER AND EACH SUCH OTHER PERSON BEING AN
“INDEMNIFIED

 

4

--------------------------------------------------------------------------------


 


PARTY”) FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, COSTS, EXPENSES
AND LIABILITIES, JOINT OR SEVERAL, TO WHICH ANY INDEMNIFIED PARTY MAY BECOME
SUBJECT UNDER ANY APPLICABLE LAW, OR OTHERWISE RELATED TO OR ARISING OUT OF OR
IN CONNECTION WITH THIS COMMITMENT LETTER, THE FEE LETTER, THE TERM SHEETS, THE
CREDIT FACILITIES, THE LOANS THEREUNDER AND THE USE OF PROCEEDS THEREFROM, ANY
OF THE TRANSACTIONS AND THE PERFORMANCE BY ANY INDEMNIFIED PARTY OF THE SERVICES
CONTEMPLATED HEREBY, AND WILL REIMBURSE EACH INDEMNIFIED PARTY FOR ANY AND ALL
EXPENSES (INCLUDING COUNSEL FEES AND EXPENSES) AS THEY ARE INCURRED IN
CONNECTION WITH THE INVESTIGATION OF OR PREPARATION FOR OR DEFENSE OF ANY
PENDING OR THREATENED CLAIM OR ANY ACTION OR PROCEEDING ARISING THEREFROM,
WHETHER OR NOT SUCH INDEMNIFIED PARTY IS A PARTY AND WHETHER OR NOT SUCH CLAIM,
ACTION OR PROCEEDING IS INITIATED OR BROUGHT BY OR ON BEHALF OF YOU, GUIDANT, OR
ANY OF YOUR OR GUIDANT’S RESPECTIVE AFFILIATES AND WHETHER OR NOT ANY OF THE
TRANSACTIONS ARE CONSUMMATED OR THIS COMMITMENT LETTER IS TERMINATED, EXCEPT TO
THE EXTENT DETERMINED BY A FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED PARTY’S BAD FAITH, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. YOU ALSO AGREE NOT TO ASSERT ANY CLAIM AGAINST
ANY INDEMNIFIED PARTY, AND EACH OF US AGREES NOT TO ASSERT ANY CLAIM AGAINST
YOU, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES ON ANY
THEORY OF LIABILITY IN CONNECTION IN ANY WAY WITH THIS COMMITMENT LETTER, THE
FEE LETTER, THE TERM SHEETS, THE CREDIT FACILITIES, THE LOANS THEREUNDER AND THE
USE OF PROCEEDS THEREFROM, ANY OF THE TRANSACTIONS AND THE PERFORMANCE BY ANY
INDEMNIFIED PARTY OF THE SERVICES CONTEMPLATED HEREBY. IT IS FURTHER AGREED THAT
EACH OF MERRILL LYNCH AND BANK OF AMERICA SHALL ONLY HAVE LIABILITY TO YOU (AS
OPPOSED TO ANY OTHER PERSON) AND THAT EACH OF BANK OF AMERICA AND MERRILL LYNCH
SHALL BE LIABLE SOLELY IN RESPECT OF ITS OWN COMMITMENT TO THE CREDIT FACILITIES
ON A SEVERAL, AND NOT JOINT, BASIS WITH ANY OTHER LENDER AND THAT SUCH LIABILITY
SHALL ONLY ARISE TO THE EXTENT DAMAGES HAVE BEEN CAUSED BY A BREACH OF ITS
OBLIGATIONS HEREUNDER TO NEGOTIATE IN GOOD FAITH DEFINITIVE DOCUMENTATION FOR
THE APPLICABLE CREDIT FACILITY ON THE TERMS SET FORTH HEREIN, AS DETERMINED IN A
FINAL JUDGMENT BY A COURT OF COMPETENT JURISDICTION. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS COMMITMENT LETTER, NO INDEMNIFIED PARTY SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY OTHERS OF INFORMATION OR OTHER MATERIALS
OBTAINED THROUGH ELECTRONIC TELECOMMUNICATIONS OR OTHER INFORMATION TRANSMISSION
SYSTEMS.


 

You agree that, without our prior written consent, neither you nor any of your
affiliates or subsidiaries will settle, compromise or consent to the entry of
any judgment in any pending or threatened claim, action or proceeding in respect
of which indemnification has been or could be sought under the indemnification
provisions hereof (whether or not any other Indemnified Party is an actual or
potential party to such claim, action or proceeding), unless such settlement,
compromise or consent (i) includes an unconditional written release in form and
substance satisfactory to the Indemnified Parties of each Indemnified Party from
all liability arising out of such claim, action or proceeding and (ii) does not
include any statement as to or an admission of fault, culpability or failure to
act by or on behalf of any Indemnified Party.

 


7.             EXPENSES. YOU AGREE TO REIMBURSE US AND OUR AFFILIATES FOR OUR
AND THEIR REASONABLE OUT-OF-POCKET EXPENSES UPON OUR REQUEST MADE FROM TIME TO
TIME (INCLUDING, WITHOUT LIMITATION, ALL REASONABLE DUE DILIGENCE INVESTIGATION
EXPENSES, FEES OF CONSULTANTS ENGAGED WITH YOUR CONSENT (NOT TO BE UNREASONABLY
WITHHELD), SYNDICATION EXPENSES (INCLUDING PRINTING, DISTRIBUTION, AND BANK
MEETINGS), TRAVEL EXPENSES, DUPLICATION FEES AND EXPENSES AND THE REASONABLE
FEES, DISBURSEMENTS AND OTHER CHARGES OF COUNSEL (INCLUDING ANY LOCAL OR
REGULATORY COUNSEL) AND ANY SALES, USE OR SIMILAR TAXES (AND ANY ADDITIONS TO
SUCH TAXES) RELATED TO ANY OF THE FOREGOING) INCURRED IN CONNECTION WITH THE
NEGOTIATION, PREPARATION, EXECUTION AND DELIVERY, WAIVER OR MODIFICATION,
COLLECTION AND ENFORCEMENT OF THIS COMMITMENT LETTER, THE TERM SHEETS, THE FEE
LETTER AND THE CREDIT DOCUMENTS, AND WHETHER OR NOT SUCH FEES AND EXPENSES ARE
INCURRED BEFORE OR AFTER THE DATE HEREOF OR ANY LOAN DOCUMENTATION IS ENTERED
INTO OR THE TRANSACTIONS ARE CONSUMMATED OR ANY EXTENSIONS OF CREDIT ARE MADE
UNDER THE CREDIT FACILITIES OR THIS COMMITMENT LETTER IS TERMINATED OR EXPIRES.


 


8.             CONFIDENTIALITY. THIS COMMITMENT LETTER, THE TERM SHEETS, THE
CONTENTS OF ANY OF THE FOREGOING AND OUR AND/OR OUR AFFILIATES’ ACTIVITIES
PURSUANT HERETO OR THERETO ARE CONFIDENTIAL AND SHALL NOT BE DISCLOSED BY OR ON
BEHALF OF YOU OR ANY OF YOUR AFFILIATES TO ANY PERSON WITHOUT OUR PRIOR WRITTEN
CONSENT, EXCEPT THAT YOU MAY DISCLOSE THIS COMMITMENT LETTER AND THE TERM SHEETS
(I) TO YOUR AND GUIDANT’S AND YOUR AND ITS

 

5

--------------------------------------------------------------------------------


 


RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND ADVISORS, AND THEN ONLY IN
CONNECTION WITH THE TRANSACTIONS AND ON A CONFIDENTIAL NEED-TO-KNOW BASIS AND
(II) AS YOU ARE REQUIRED TO MAKE BY APPLICABLE LAW OR COMPULSORY LEGAL PROCESS
(BASED ON THE ADVICE OF LEGAL COUNSEL); PROVIDED, HOWEVER, THAT IN THE EVENT OF
ANY SUCH COMPULSORY LEGAL PROCESS YOU AGREE TO USE COMMERCIALLY REASONABLE
EFFORTS TO GIVE US PROMPT NOTICE THEREOF AND TO COOPERATE WITH US IN SECURING A
PROTECTIVE ORDER IN THE EVENT OF COMPULSORY DISCLOSURE AND THAT ANY DISCLOSURE
OF US, OUR SEVERAL COMMITMENTS, THIS COMMITMENT LETTER OR THE TERM SHEETS MADE
PURSUANT TO PUBLIC FILINGS SHALL BE SUBJECT TO OUR PRIOR REVIEW. YOU AGREE THAT
YOU WILL PERMIT US TO REVIEW AND APPROVE ANY REFERENCE TO ANY OF US OR ANY OF
OUR AFFILIATES IN CONNECTION WITH THE CREDIT FACILITIES OR THE TRANSACTIONS
CONTEMPLATED HEREBY CONTAINED IN ANY PRESS RELEASE OR SIMILAR PUBLIC DISCLOSURE
PRIOR TO PUBLIC RELEASE. YOU AGREE THAT WE AND OUR AFFILIATES MAY SHARE
INFORMATION CONCERNING YOU AND YOUR RESPECTIVE SUBSIDIARIES AND AFFILIATES AMONG
OURSELVES SOLELY IN CONNECTION WITH THE PERFORMANCE OF OUR SERVICES HEREUNDER
AND THE EVALUATION AND CONSUMMATION OF FINANCINGS AND TRANSACTIONS CONTEMPLATED
HEREBY. YOU ALSO ACKNOWLEDGE THAT WE OR OUR AFFILIATES MAY BE PROVIDING DEBT
FINANCING, EQUITY CAPITAL OR OTHER SERVICES (INCLUDING FINANCIAL ADVISORY
SERVICES) TO PARTIES WHOSE INTERESTS MAY CONFLICT WITH YOURS OR GUIDANT’S,
INCLUDING OTHER POTENTIAL PURCHASERS OF GUIDANT. WE AGREE THAT WE WILL NOT
FURNISH CONFIDENTIAL INFORMATION OBTAINED FROM YOU OR GUIDANT TO ANY OF OUR
OTHER CUSTOMERS AND THAT WE WILL TREAT CONFIDENTIAL INFORMATION RELATING TO YOU
OR GUIDANT AND YOUR AND THEIR RESPECTIVE AFFILIATES WITH THE SAME DEGREE OF CARE
AS WE TREAT OUR OWN CONFIDENTIAL INFORMATION. WE FURTHER ADVISE YOU THAT WE AND
OUR AFFILIATES WILL NOT MAKE AVAILABLE TO YOU, BORROWER OR GUIDANT CONFIDENTIAL
INFORMATION THAT WE OR THEY HAVE OBTAINED OR MAY OBTAIN FROM ANY OTHER CUSTOMER.


 


9.             TERMINATION. OUR SEVERAL COMMITMENTS HEREUNDER SHALL TERMINATE IN
THEIR ENTIRETY ON THE EARLIEST TO OCCUR OF (A) SEPTEMBER 30, 2006 IF THE CREDIT
DOCUMENTS ARE NOT EXECUTED AND DELIVERED BY BORROWER AND THE LENDERS ON OR PRIOR
TO SUCH DATE, (B) THE DATE OF TERMINATION OF THE MERGER AGREEMENT IN ACCORDANCE
WITH ITS TERMS, (C) THE DATE OF EXECUTION AND DELIVERY OF THE CREDIT DOCUMENTS
BY BORROWER AND THE LENDERS AND (D) IF ANY EVENT OCCURS OR INFORMATION BECOMES
AVAILABLE THAT RESULTS IN THE INCURABLE FAILURE TO SATISFY ANY CONDITION SET
FORTH OR REFERRED TO IN SECTION 4 OF THIS COMMITMENT LETTER. NOTWITHSTANDING THE
FOREGOING, THE PROVISIONS OF SECTIONS 6, 7, 8, 10 AND 11 HEREOF SHALL SURVIVE
ANY TERMINATION PURSUANT TO THIS SECTION 9.


 


10.           ASSIGNMENT; NO FIDUCIARY; ETC. THIS COMMITMENT LETTER AND OUR
SEVERAL COMMITMENTS HEREUNDER SHALL NOT BE ASSIGNABLE BY ANY PARTY HERETO (OTHER
THAN BY US TO OUR AFFILIATES) WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTIES HERETO, AND ANY ATTEMPTED ASSIGNMENT SHALL BE VOID AND OF NO EFFECT;
PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION 10 SHALL PROHIBIT US
(IN OUR SOLE DISCRETION) FROM (I) PERFORMING ANY OF OUR DUTIES HEREUNDER THROUGH
ANY OF OUR AFFILIATES, AND YOU WILL OWE ANY RELATED DUTIES (INCLUDING THOSE SET
FORTH IN SECTION 2 ABOVE) TO ANY SUCH AFFILIATE, AND (II) GRANTING (IN
CONSULTATION WITH YOU) PARTICIPATIONS IN, OR SELLING (IN CONSULTATION WITH YOU)
ASSIGNMENTS OF ALL OR A PORTION OF, THE COMMITMENTS OR THE LOANS UNDER THE
CREDIT FACILITIES PURSUANT TO ARRANGEMENTS SATISFACTORY TO US. THIS COMMITMENT
LETTER IS SOLELY FOR THE BENEFIT OF THE PARTIES HERETO AND DOES NOT CONFER ANY
BENEFITS UPON, OR CREATE ANY RIGHTS IN FAVOR OF, ANY OTHER PERSON.


 


IN CONNECTION WITH ALL ASPECTS OF EACH TRANSACTION CONTEMPLATED BY THIS
COMMITMENT LETTER, YOU ACKNOWLEDGE AND AGREE, AND ACKNOWLEDGE YOUR AFFILIATES’
UNDERSTANDING, THAT (I) EACH TRANSACTION CONTEMPLATED BY THIS COMMITMENT LETTER
IS AN ARM’S-LENGTH COMMERCIAL TRANSACTION, BETWEEN BORROWER, ON THE ONE HAND,
AND EACH INITIAL LENDER, ON THE OTHER HAND, (II) IN CONNECTION WITH EACH SUCH
TRANSACTION AND THE PROCESS LEADING THERETO EACH INITIAL LENDER WILL ACT SOLELY
AS A PRINCIPAL AND NOT AS AGENT (EXCEPT AS OTHERWISE PROVIDED HEREIN) OR
FIDUCIARY OF BORROWER OR ITS RESPECTIVE STOCKHOLDERS, AFFILIATES, CREDITORS,
EMPLOYEES OR ANY OTHER PARTY, (III) NO INITIAL LENDER WILL ASSUME AN ADVISORY OR
FIDUCIARY RESPONSIBILITY IN FAVOR OF BORROWER OR ANY OF ITS AFFILIATES OR
STOCKHOLDERS WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
PROCESS LEADING THERETO (IRRESPECTIVE OF WHETHER AN INITIAL LENDER HAS ADVISED
OR IS CURRENTLY ADVISING BORROWER ON OTHER MATTERS) AND NO INITIAL LENDER WILL
HAVE ANY OBLIGATION TO BORROWER OR ANY OF ITS AFFILIATES OR STOCKHOLDERS WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED IN THIS COMMITMENT LETTER EXCEPT THE
OBLIGATIONS EXPRESSLY SET FORTH HEREIN, (IV) EACH

 

6

--------------------------------------------------------------------------------


 


INITIAL LENDER MAY BE ENGAGED IN A BROAD RANGE OF TRANSACTIONS THAT INVOLVE
INTERESTS THAT DIFFER FROM THOSE OF BORROWER AND ITS AFFILIATES AND
STOCKHOLDERS, AND (V) NO INITIAL LENDER HAS PROVIDED AND NO INITIAL LENDER WILL
PROVIDE AND LEGAL, ACCOUNTING, REGULATORY OR TAX ADVICE WITH RESPECT TO ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND BORROWER HAS CONSULTED AND WILL CONSULT
ITS OWN LEGAL, ACCOUNTING, REGULATORY, AND TAX ADVISORS TO THE EXTENT IT DEEMS
APPROPRIATE. THE MATTERS SET FORTH IN THIS COMMITMENT LETTER REFLECT AN
ARM’S-LENGTH COMMERCIAL TRANSACTION BETWEEN YOU AND EACH INITIAL LENDER. YOU
HEREBY WAIVE AND RELEASE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIMS
THAT YOU MAY HAVE AGAINST EACH INITIAL LENDER WITH RESPECT TO ANY BREACH OR
ALLEGED BREACH OF FIDUCIARY DUTY.


 


11.           GOVERNING LAW; WAIVER OF JURY TRIAL. THIS COMMITMENT LETTER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) RELATED TO OR ARISING OUT OF ANY OF THE TRANSACTIONS OR THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY, OR THE PERFORMANCE BY US OR ANY OF OUR
AFFILIATES OF THE SERVICES CONTEMPLATED HEREBY.


 


12.           AMENDMENTS; COUNTERPARTS; ETC. NO AMENDMENT OR WAIVER OF ANY
PROVISION HEREOF OR OF THE TERM SHEETS SHALL BE EFFECTIVE UNLESS IN WRITING AND
SIGNED BY THE PARTIES HERETO AND THEN ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN. THIS COMMITMENT LETTER, THE TERM SHEETS AND
THE FEE LETTER ARE THE ONLY AGREEMENTS BETWEEN THE PARTIES HERETO WITH RESPECT
TO THE MATTERS CONTEMPLATED HEREBY AND THEREBY AND SET FORTH THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT THERETO. THIS COMMITMENT LETTER MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT. DELIVERY OF AN EXECUTED COUNTERPART BY TELECOPIER SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART.


 


13.           PATRIOT ACT. WE HEREBY NOTIFY YOU THAT PURSUANT TO THE
REQUIREMENTS OF THE USA PATRIOT ACT, TITLE III OF PUB. L. 107-56 (SIGNED INTO
LAW OCTOBER 26, 2001) (THE “PATRIOT ACT”), THE LENDERS MAY BE REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES BORROWER AND GUIDANT,
WHICH INFORMATION INCLUDES THE NAME, ADDRESS AND TAX IDENTIFICATION NUMBER AND
OTHER INFORMATION REGARDING THEM THAT WILL ALLOW SUCH LENDER TO IDENTIFY THEM IN
ACCORDANCE WITH THE PATRIOT ACT. THIS NOTICE IS GIVEN IN ACCORDANCE WITH THE
REQUIREMENTS OF THE PATRIOT ACT AND IS EFFECTIVE AS TO THE LENDERS.


 


14.           PUBLIC ANNOUNCEMENTS; NOTICES. WE MAY, SUBJECT TO YOUR PRIOR
CONSENT (NOT TO BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED) AT OUR
EXPENSE, PUBLICLY ANNOUNCE AS WE MAY CHOOSE THE CAPACITIES IN WHICH WE OR OUR
AFFILIATES HAVE ACTED HEREUNDER. ANY NOTICE GIVEN PURSUANT HERETO SHALL BE
MAILED OR HAND DELIVERED IN WRITING, IF TO (I) YOU, AT YOUR ADDRESS SET FORTH ON
PAGE ONE HEREOF, WITH A COPY TO MAURA E. O’SULLIVAN, ESQ., AT SHERMAN & STERLING
LLP, 599 LEXINGTON AVENUE, NEW YORK, NY  10022; AND (II) THE INITIAL LENDERS,
C/O MERRILL LYNCH, AT WORLD FINANCIAL CENTER, NORTH TOWER, 250 VESEY STREET, NEW
YORK, NEW YORK  10281, ATTENTION:  SARANG GADKARI, WITH A COPY TO CAHILL
GORDON & REINDEL LLP, 80 PINE STREET, NEW YORK, NEW YORK  10005.


 


PLEASE CONFIRM THAT THE FOREGOING CORRECTLY SETS FORTH OUR AGREEMENT OF THE
TERMS HEREOF AND THE FEE LETTER BY SIGNING AND RETURNING TO US C/O MERRILL LYNCH
THE DUPLICATE COPY OF THIS LETTER AND THE FEE LETTER ENCLOSED HEREWITH. UNLESS
WE RECEIVE YOUR EXECUTED DUPLICATE COPIES HEREOF AND THEREOF BY MIDNIGHT, NEW
YORK CITY TIME, ON JANUARY 16, 2006, OUR COMMITMENT HEREUNDER WILL EXPIRE AT
SUCH TIME.

 

(Signature Page Follows)

 

7

--------------------------------------------------------------------------------


 

We are pleased to have this opportunity and we look forward to working with you
on this transaction.

 

 

Very truly yours,

 

 

 

MERRILL LYNCH CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Accepted and agreed to as of
the date first written above:

 

BOSTON SCIENTIFIC CORPORATION

 

 

By:

 

 

 

Name:

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

Annex I

 

Project Manhattan

Summary of Additional Conditions Precedent

 

Except as otherwise set forth below, the initial borrowing under each of the
Credit Facilities shall be subject to the contemporaneous or prior satisfaction
of the following additional conditions precedent:

 


1.             THE ACQUISITION SHALL HAVE BEEN CONSUMMATED IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH THE TERMS OF THE MERGER AGREEMENT AND ALL RELATED
AGREEMENTS (WITHOUT THE WAIVER OR AMENDMENT OF ANY MATERIAL CONDITION UNLESS
CONSENTED TO BY THE ARRANGERS).


 


2.             IF THE CLOSING DATE SHALL NOT HAVE OCCURRED ON OR PRIOR TO MARCH
14, 2006, THE LENDERS SHALL HAVE RECEIVED AUDITED CONSOLIDATED BALANCE SHEETS
AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF EACH OF
BSC AND GUIDANT FOR THE YEAR ENDED DECEMBER 31, 2005. THE LENDERS ALSO SHALL
HAVE RECEIVED UNAUDITED CONSOLIDATED BALANCE SHEETS AND RELATED STATEMENTS OF
INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF BSC AND GUIDANT FOR EACH FISCAL
QUARTER ENDED AFTER DECEMBER 31, 2005 AND ENDED 40 DAYS BEFORE THE CLOSING DATE.


 


3.             WITH RESPECT TO THE INTERIM LOAN, BORROWER SHALL HAVE PROVIDED TO
THE ARRANGERS (1) NOT LATER THAN 30 DAYS PRIOR TO THE CLOSING DATE A
SUBSTANTIALLY COMPLETE DRAFT REGISTRATION STATEMENT OR A RULE 144A CONFIDENTIAL
OFFERING MEMORANDUM RELATING TO THE ISSUANCE OF THE SECURITIES, WHICH CONTAINS
ALL FINANCIAL STATEMENTS AND OTHER DATA TO BE INCLUDED THEREIN (INCLUDING ALL
AUDITED FINANCIAL STATEMENTS, ALL UNAUDITED FINANCIAL STATEMENTS (EACH OF WHICH
SHALL HAVE UNDERGONE A SAS 100 REVIEW)) AND ALL APPROPRIATE PRO FORMA FINANCIAL
STATEMENTS PREPARED IN ACCORDANCE WITH, OR RECONCILED TO, GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES IN THE UNITED STATES AND PREPARED IN ACCORDANCE WITH
REGULATION S-X UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND SUBSTANTIALLY ALL OTHER DATA (INCLUDING SELECTED FINANCIAL DATA) THAT
THE SECURITIES AND EXCHANGE COMMISSION WOULD REQUIRE IN A REGISTERED OFFERING OF
THE SECURITIES (COLLECTIVELY, THE “REQUIRED INFORMATION”), AND (2) NOT LATER
THAN 15 DAYS PRIOR TO THE CLOSING DATE, A COMPLETE PRINTED PRELIMINARY OFFERING
MEMORANDUM OR PROSPECTUS USABLE IN A CUSTOMARY ROAD SHOW RELATING TO THE
ISSUANCE OF THE SECURITIES WHICH CONTAINS ALL REQUIRED INFORMATION (THE
“OFFERING DOCUMENT”). WITH RESPECT TO THE INTERIM LOAN, BORROWER AND GUIDANT
SHALL HAVE COOPERATED REASONABLY AND IN GOOD FAITH WITH THE MARKETING EFFORT FOR
THE NOTE OFFERING WITH THE VIEW TOWARDS EFFECTING THE ISSUANCE OF THE SECURITIES
IN LIEU OF THE DRAW DOWN OF THE INTERIM LOAN. THE ARRANGERS SHALL HAVE HAD A
PERIOD OF NOT LESS THAN 15 DAYS TO MARKET THE SECURITIES PRIOR TO THE CLOSING
DATE.


 


4.             CANCELLATION OF EXISTING INDEBTEDNESS (INCLUDING THE EXISTING
CREDIT FACILITIES (AS DEFINED IN EXHIBIT A)) SO THAT AFTER GIVING EFFECT TO THE
TRANSACTIONS, BSC AND ITS SUBSIDIARIES SHALL HAVE OUTSTANDING NO INDEBTEDNESS OR
PREFERRED STOCK (OR DIRECT OR INDIRECT GUARANTEE OR OTHER CREDIT SUPPORT IN
RESPECT THEREOF OR OFF BALANCE SHEET EQUIVALENTS INCLUDING, WITHOUT LIMITATION,
OFF BALANCE SHEET RECEIVABLES FINANCING ARRANGEMENTS) OTHER THAN THE LOANS, THE
SECURITIES OR THE INTERIM LOAN, $1,850.0 MILLION IN OUTSTANDING SENIOR NOTES
MATURING BETWEEN 2011 AND 2035 (TOGETHER WITH ANY REFINANCING THEREOF AND
INCREASED TO THE EXTENT OF ANY AND ALL COMMERCIALLY REASONABLE FEES, EXPENSES
AND PREMIUMS ASSOCIATED WITH ANY SUCH REFINANCING), THE SUBORDINATED LOAN,
APPROXIMATELY $350.0 MILLION OF SHORT-TERM DEBT OF THE TYPE CURRENTLY AT GUIDANT
AND SUCH OTHER INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, UP TO THE FULL
AMOUNT IN RESPECT OF BSC’S RECEIVABLES SECURITIZATION PROGRAM SUBSTANTIALLY AS
IN EFFECT ON THE DATE HEREOF) AS IS REASONABLY ACCEPTABLE TO THE ARRANGERS.

 

--------------------------------------------------------------------------------


 


5.             NO LAW OR REGULATION SHALL BE APPLICABLE IN THE REASONABLE
JUDGMENT OF THE ARRANGERS THAT RESTRAINS, PREVENTS OR IMPOSES MATERIAL ADVERSE
CONDITIONS UPON THE TRANSACTIONS OR THE FINANCING THEREOF, INCLUDING THE CREDIT
FACILITIES. ALL REQUISITE GOVERNMENTAL AUTHORITIES AND THIRD PARTIES SHALL HAVE
APPROVED OR CONSENTED TO THE TRANSACTIONS AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY TO THE EXTENT REQUIRED (WITHOUT THE IMPOSITION OF ANY
MATERIALLY BURDENSOME CONDITION OR QUALIFICATION IN THE REASONABLE JUDGMENT OF
THE ARRANGERS) AND ALL SUCH APPROVALS SHALL BE IN FULL FORCE AND EFFECT, ALL
APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED AND THERE SHALL BE NO GOVERNMENTAL
OR JUDICIAL ACTION, ACTUAL OR THREATENED, THAT HAS OR COULD HAVE A REASONABLE
LIKELIHOOD OF RESTRAINING, PREVENTING OR IMPOSING MATERIALLY BURDENSOME OR
MATERIALLY ADVERSE CONDITIONS ON ANY OF THE TRANSACTIONS OR THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN ANY SUCH APPROVALS OR CONSENTS THE
ABSENCE OF WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON THE BUSINESS, OPERATIONS, FINANCIAL CONDITION, LIABILITIES (CONTINGENT
OR OTHERWISE) OR PROSPECTS OF BSC AND ITS SUBSIDIARIES TAKEN AS A WHOLE (AFTER
GIVING EFFECT TO THE TRANSACTIONS). THE TRANSACTIONS AND THE FINANCING THEREFOR
SHALL BE IN COMPLIANCE WITH ALL APPLICABLE LAWS AND REGULATIONS. NOTWITHSTANDING
THE FOREGOING, THE ARRANGERS (1) CONSENT TO ANY DIVESTITURES (AS DEFINED IN THE
MERGER AGREEMENT)  CONTEMPLATED BY SECTION 5.03 TO THE MERGER AGREEMENT AND SUCH
OTHER IMMATERIAL DIVESTITURES AS MAY BE REQUIRED BY APPLICABLE GOVERNMENTAL OR
JUDICIAL AUTHORITIES, AND (2) AGREE THAT ANY SUCH DIVESTITURES SHALL NOT BE
DEEMED TO VIOLATE THE CONDITIONS SET FORTH IN THIS PARAGRAPH.


 


6.             THE LENDERS SHALL HAVE RECEIVED SUCH OTHER CUSTOMARY LEGAL
OPINIONS, CORPORATE DOCUMENTS AND OTHER CUSTOMARY INSTRUMENTS AND/OR
CERTIFICATES AS THEY MAY REASONABLY REQUEST.


 


7.             ALL ACCRUED FEES AND EXPENSES (INCLUDING THE REASONABLE FEES AND
EXPENSES OF COUNSEL TO THE ARRANGERS) OF THE ARRANGERS THROUGH THE CLOSING DATE
INVOICED WITH REASONABLE DETAIL AT LEAST ONE BUSINESS DAY PRIOR TO THE CLOSING
DATE IN CONNECTION WITH THE CREDIT DOCUMENTS SHALL HAVE BEEN PAID; PROVIDED THAT
THE ARRANGERS SHALL HAVE PROVIDED AN ESTIMATE AND AVAILABLE REASONABLE DETAIL
FIVE BUSINESS DAYS PRIOR TO THE CLOSING DATE.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

EXHIBIT A

 

SENIOR CREDIT FACILITIES

 

SUMMARY OF TERMS AND CONDITIONS(a)

 

Borrower:

 

Boston Scientific Corporation or a subsidiary reasonably acceptable to the
Arrangers guaranteed by BSC (“Borrower”).

 

 

 

Joint Lead Arrangers:

 

Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“MLPF&S”) and Banc of America Securities LLC (together, the “Arrangers”).

 

 

 

Administrative Agent:

 

Bank of America, N.A. (in such capacity, the “Administrative Agent”).

 

 

 

Syndication Agent:

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

 

 

Lenders:

 

Merrill Lynch Capital Corporation (or one of its affiliates), Bank of America,
N.A. and a syndicate of financial institutions (the “Lenders”) arranged by
MLPF&S and BAS in consultation with Borrower.

 

 

 

Credit Facilities:

 

Senior credit facilities (the “Senior Credit Facilities”) in an aggregate
principal amount of up to $7.0 billion, such Senior Credit Facilities comprised
of:

 

 

 

 

 

 

(A)          Term Loan Facility. A term loan facility in an aggregate principal
amount of $5.0 billion (the “Term Loan Facility”). Loans under the Term Loan
Facility are herein referred to as “Term Loans”.

 

 

 

 

 

 

 

(B)           Revolving Credit Facility. A revolving credit facility in an
aggregate principal amount of $2.0 billion (the “Revolving Facility”). Loans
under the Revolving Facility are herein referred to as “Revolving Loans”; the
Term Loans and the Revolving Loans are herein referred to collectively as
“Loans”. An amount to be agreed of the Revolving Facility will be available as a
letter of credit subfacility and as a swing line subfacility.

 

 

 

Transactions:

 

As described in the Commitment Letter.

 

--------------------------------------------------------------------------------

(a)                                  Capitalized terms used herein and not
defined shall have the meanings assigned to such terms in the attached Amended
and Restated Credit Facilities Commitment Letter (the “Commitment Letter”).

 

 

[SENIOR CREDIT FACILITIES]

 

--------------------------------------------------------------------------------


 

Availability/Purpose:

 

(A)    Term Loan Facility. Term Loans will be available to finance a portion of
the cash consideration for the Acquisition and related uses of cash, subject to
the terms and conditions set forth in the Credit Documents, on the date of
consummation of the Acquisition in one draw (the “Closing Date”). Term Loans
repaid or prepaid may not be reborrowed.

 

 

 

 

 

(B)    Revolving Facility. The Revolving Facility will be available to be
borrowed on the Closing Date to finance a portion of the cash consideration for
the Acquisition and related uses of cash and for working capital purposes,
subject to the terms and conditions set forth in the Credit Documents; provided
that the amount of the Revolving Facility available on the Closing Date shall be
reduced by the amount of the Abbott Investment. In addition, the Revolving
Facility will be available after the Closing Date for working capital and
general corporate purposes on a fully revolving basis, subject to the terms and
conditions set forth in the Credit Documents, in the form of revolving loans,
swing line loans and letters of credit on and after the Closing Date until the
Revolver Maturity Date.

 

 

 

Ranking:

 

The Senior Credit Facility will be an unsecured senior obligation of Borrower
ranking pari  passu with other senior indebtedness of Borrower, and senior to
all subordinated indebtedness of Borrower which is not pari  passu therewith.

 

 

 

Documentation:

 

Substantially similar to the documentation governing the Borrower’s existing
five-year credit facilities (the “Existing Credit Facilities”), modified as
appropriate for the Transactions in a manner reasonably acceptable to Borrower
and the Lenders.

 

 

 

Termination of Commitments:

 

The commitments in respect of the Senior Credit Facilities (including pursuant
to the Commitment Letter) will terminate in their entirety on September 30, 2006
if the initial funding under the Senior Credit Facilities does not occur on or
prior to such date.

 

 

 

Final Maturity:

 

(A)    Term Loan Facility. The Term Loan Facility will mature on the fifth
anniversary of the Closing Date.

 

 

 

 

 

(B)    Revolving Facility. The Revolving Facility will mature on the fifth
anniversary of the Closing Date (the “Revolver Maturity Date”).

 

 

 

Amortization:

 

The Term Loan Facility will amortize at the end of each year after the Closing
Date as set forth below:

 

 

 

 

 

Year 1

 

0

%

 

 

 

Year 2

 

13

%

 

 

 

Year 3

 

13

%

 

 

 

Year 4

 

34

%

 

 

 

Year 5

 

40

%

 

 

2

--------------------------------------------------------------------------------


 

Letters of Credit:

 

A sublimit under the Revolving Facility will be available for letters of credit
(“Letters of Credit”). Letters of Credit under the Revolving Facility will be
issued by a Lender to be agreed by the Arrangers and Borrower (in such capacity,
the “L/C Lender”). The issuance of all Letters of Credit shall be subject to the
customary procedures of the L/C Lender and shall otherwise be on a basis
substantially similar to the Existing Credit Facilities.

 

 

 

Letter of Credit Fees:

 

Letter of Credit fees will be payable for the account of the Revolving Facility
Lenders on the daily average undrawn face amount of each Letter of Credit at a
rate per  annum equal to the applicable margin for Revolving Loans that are
LIBOR rate loans in effect at such time, which fees shall be paid quarterly in
arrears. In addition, an issuing fee on the face amount of each Letter of Credit
equal to 0.125% per  annum shall be payable to the L/C Lender for its own
account, which fee shall also be payable quarterly in arrears.

 

 

 

Multicurrency Facility:

 

A sublimit under the Revolving Facility will be available for borrowing (which
may be at a subsidiary level guaranteed by Borrower) in Available Foreign
Currencies (as defined in the Existing Credit Facilities) on a basis
substantially similar to the Existing Credit Facilities (including the
designation of Local Currency Facilities (as defined in the Existing Credit
Facilities)).

 

 

 

Swingline Facility:

 

A sublimit under the Revolving Facility will be available for swingline loans
(“Swingline Loans”). Swingline Loans will be made by a Lender to be agreed with
the Arrangers and Borrower (in such capacity, the “Swingline Lender”). Swingline
Loans shall be subject to the customary procedures of the Swingline Lender and
shall otherwise be made on a basis substantially similar to the Existing Credit
Facilities.

 

 

 

Interest Rates and Fees:

 

Interest rates and fees in connection with the Senior Credit Facilities will be
as specified on Annex I attached hereto.

 

 

 

Competitive Advance Facility

 

The Revolving Facility will provide for a competitive advance facility on a
basis substantially similar to the Existing Credit Facilities.

 

 

 

Default Rate:

 

Overdue principal, interest and other amounts shall bear interest at a rate per 
annum equal to 2% in excess of the applicable interest rate (including
applicable margin).

 

 

 

Mandatory Prepayments:

 

Revolving Loans will be immediately prepaid to the extent that the aggregate
extensions of credit under the Revolving Facility exceed the commitments then in
effect under the Revolving Facility. In addition, Revolving Loans available on
the Closing Date shall be reduced by the amount of the Abbott Investment.

 

3

--------------------------------------------------------------------------------


 

Voluntary Prepayments/Reductions in Commitments:

 

(A)    Term Loan Facility. Term Loans may be prepaid at any time in whole or in
part at the option of Borrower, in a minimum principal amount and in multiples
to be agreed upon, without premium or penalty (except, in the case of LIBOR
borrowings, breakage costs related to prepayments not made on the last day of
the relevant interest period). Voluntary prepayments shall be applied pro  rata
to the remaining scheduled amortization payments in respect the Term Loan
Facility.

 

 

 

 

 

(B)    Revolving Facility. The unutilized portion of the commitments under the
Revolving Facility may be reduced and loans under the Revolving Facility may be
repaid at any time, in each case, at the option of Borrower, in a minimum
principal amount and in multiples to be agreed upon, without premium or penalty
(except, in the case of LIBOR borrowings, breakage costs related to prepayments
not made on the last day of the relevant interest period).

 

 

 

Conditions to Effectiveness and to Initial Loans:

 

The effectiveness of the credit agreement and the making of the initial Loans
under the Senior Credit Facilities shall be subject to (and shall only be
subject to) the conditions precedent that are specified herein and in the
Commitment Letter and to the accuracy of representations and warranties (i) in
the Merger Agreement that are material to interests of the Lenders, but the
accuracy of such representations and warranties shall be a condition precedent
to effectiveness of the credit agreement and the making of the initial Loans
under the Senior Credit Facilities only to the extent Borrower has a right to
terminate its obligations under the Merger Agreement as a result of a breach of
such representations in the Merger Agreement, and (ii) in the Senior Credit
Facilities relating to corporate power and authority, the enforceability, due
authorization, execution and delivery of the Credit Documents, Federal Reserve
margin regulations and the Investment Company Act (all such conditions to be
satisfied in a manner satisfactory to the Arrangers and the Lenders or the
Required Lenders (as the case may be) (as defined below under “Required
Lenders”)).

 

4

--------------------------------------------------------------------------------


 

Conditions to All Other Extensions of Credit:

 

Each extension of credit under the Senior Credit Facilities other than the
making of the initial Loans on the Closing Date will be subject to customary
conditions, including the (i) absence of any Default or Event of Default (to be
defined) and (ii) continued accuracy of all representations and warranties in
all material respects (to the extent not qualified by materiality standards), it
being understood that with respect to such extensions of credit the
representations and warranties relating to no material adverse change and no
material litigation shall be required to be accurate in all material respects
only as of the Closing Date as contemplated above under “Conditions to
Effectiveness and to Initial Loans.”

 

 

 

Representations and Warranties:

 

Substantially similar to the Existing Credit Facilities, modified as appropriate
for the Transactions in a manner reasonably acceptable to Borrower and the
Lenders.

 

 

 

Affirmative Covenants:

 

Substantially similar to the Existing Credit Facilities, modified as appropriate
for the Transactions in a manner reasonably acceptable to Borrower and the
Lenders.

 

 

 

Negative Covenants:

 

Substantially similar to the Existing Credit Facilities, modified as appropriate
for the Transactions in a manner reasonably acceptable to Borrower and the
Lenders (and including, without limitation, limitation on indebtedness of
subsidiaries).

 

 

 

Financial Covenants:

 

Consolidated Leverage Ratio (as defined in the Existing Credit Facilities) and
Minimum Interest Coverage Ratio.

 

 

 

Events of Default:

 

Substantially similar to the Existing Credit Facilities, modified as appropriate
for the Transactions in a manner reasonably acceptable to Borrower and the
Lenders.

 

 

 

Yield Protection and Increased Costs:

 

Substantially similar to the Existing Credit Facilities, modified as appropriate
for the Transactions in a manner reasonably acceptable to Borrower and the
Lenders.

 

 

 

Assignments and Participations:

 

Each assignment (unless to another Lender or its affiliates) shall be in a
minimum amount of $5.0 million in the case of the Term Loan Facility and $5.0
million in the case of the Revolving Facility (unless in each case Borrower and
the Administrative Agent otherwise consent or unless the assigning Lender’s
exposure is thereby reduced to zero). Assignments (which may be non-pro  rata
among loans and commitments) shall be permitted with Borrower’s and the
Administrative Agent’s consent (such consent not to be unreasonably withheld,
delayed or conditioned), except that no such consent of Borrower need be
obtained to effect an assignment to any Lender (or its affiliates) or if any
default has occurred and is continuing or if determined by the Administrative
Agent, in consultation with Borrower, to be necessary to achieve a successful
syndication. Participations

 

5

--------------------------------------------------------------------------------


 

 

 

shall be permitted without restriction. Voting rights of participants will be
subject to customary limitations.

 

 

 

Required Lenders:

 

Lenders having a majority of the outstanding credit exposure (the “Required
Lenders”), subject to amendments of certain provisions of the Credit Documents
requiring the consent of Lenders having a greater share (or all) of the
outstanding credit exposure or Lenders having a majority of the outstanding
credit exposure with respect to a particular facility. Amendments prior to the
completion of the primary syndication of the Senior Credit Facilities (as
determined by the Arrangers) shall also require the consent of the Arrangers.

 

 

 

Expenses and Indemnification:

 

In addition to those out-of-pocket expenses reimbursable under the Commitment
Letter, all reasonable out-of-pocket expenses of the Arrangers and the
Administrative Agent (and the Lenders solely for enforcement costs and
documentary taxes) associated with the preparation, execution and delivery of
any waiver or modification (whether or not effective) of, and the enforcement
of, any Credit Document (including the reasonable fees, disbursements and other
charges of counsel for the Arrangers) are to be paid by the Borrower.

 

 

 

 

 

The Borrower will indemnify each of the Arrangers, the Administrative Agent and
the other Lenders and hold them harmless from and against all costs, expenses
(including fees, disbursements and other charges of counsel) and liabilities
arising out of or relating to any litigation or other proceeding (regardless of
whether the Arrangers, the Administrative Agent or any such other Lender is a
party thereto) that relate to the Transactions or any transactions related
thereto, except to the extent determined by a final judgment of a court of
competent jurisdiction to have arisen primarily from such person’s bad faith,
gross negligence or willful misconduct.

 

 

 

Governing Law and Forum:

 

New York.

 

 

 

Waiver of Jury Trial:

 

All parties to the Credit Documents waive the right to trial by jury.

 

 

 

Special Counsel for Arrangers:

 

Cahill Gordon & Reindel LLP.

 

6

--------------------------------------------------------------------------------


ANNEX I

 

Interest Rates and Fees:

 

Borrower will be entitled to make borrowings based on the ABR plus the
Applicable Margin or LIBOR plus the Applicable Margin. The “Applicable Margin”
shall be (A) with respect to LIBOR Loans under the Term Loan Facility and the
Revolving Facility, the amount set forth in the Facility Fee and Applicable
Margin Schedule below and (B) with respect to ABR Loans under the Term Loan
Facility and the Revolving Facility 0.0% per  annum.

 

 

 

 

 

Unless consented to by the Arrangers in their sole discretion, no LIBOR Loans
may be elected on the Closing Date or prior to the date 30 days thereafter
(unless the completion of the primary syndication of the Senior Credit
Facilities as determined by the Arrangers shall have occurred), except that from
and after the fifth business day after the Closing Date LIBOR periods of 14 days
may be elected until the thirtieth day after the Closing Date.

 

 

 

 

 

“ABR” means the higher of (i) the corporate base rate of interest announced by
the Administrative Agent from time to time, changing effective on the date of
announcement of said corporate base rate changes, and (ii) the Federal Funds
Rate plus 0.50% per  annum. The corporate base rate is not necessarily the
lowest rate charged by the Administrative Agent to its customers.

 

 

 

 

 

“LIBOR” means the rate determined by the Administrative Agent to be available to
the Lenders in the London interbank market for deposits in US Dollars in the
amount of, and for a maturity corresponding to, the amount of the applicable
LIBOR Loan, as adjusted for maximum statutory reserves.

 

 

 

 

 

Borrower may select interest periods of one, two, three, six, nine (or if
available to all of the applicable Lenders, twelve) months for LIBOR borrowings.
Interest will be payable in arrears (i) in the case of ABR Loans, at the end of
each quarter and (ii) in the case of LIBOR Loans, at the end of each interest
period and, in the case of any interest period longer than three months, no less
frequently than every three months. Interest on all borrowings shall be
calculated on the basis of the actual number of days elapsed over (x) in the
case of LIBOR Loans, a 360-day year, and (y) in the case of ABR Loans, a 365- or
366-day year, as the case may be.

 

 

 

 

 

Facility fees accrue on the full commitment, whether drawn or undrawn, under the
Revolving Facility, commencing on the date of the execution and delivery of the
Credit Documents. The facility fee in respect of the Revolving Facility will be
according to the Fee and Rate Schedule below.

 

--------------------------------------------------------------------------------


 

 

 

All facility fees will be payable in arrears at the end of each quarter and upon
any termination of any commitment, in each case for the actual number of days
elapsed over a 360-day year.

 

Facility Fee and Applicable Margin Schedule

 

Ratings Category (Moody’s
and S&P / Fitch)

 

Facility Fee

 

Revolving Facility
=<50% drawn
Applicable
Margin

 

Revolving Facility
>50% drawn
Applicable
Margin

 

Term Loan Facility
Applicable
Margin

 

I.       >=A1 and A+

 

0.050

%

0.150

%

0.250

%

0.300

%

 

 

 

 

 

 

 

 

 

 

II.      >=A2 and A but less than Category I

 

0.060

 

0.190

 

0.290

 

0.350

 

 

 

 

 

 

 

 

 

 

 

III.     >=A3 and A- but less than Category II

 

0.075

 

0.225

 

0.325

 

0.400

 

 

 

 

 

 

 

 

 

 

 

IV.     >=Baa1 and BBB+ but less than

Category III

 

0.100

 

0.400

 

0.500

 

0.600

 

 

 

 

 

 

 

 

 

 

 

V.      >=Baa2 and BBB but less than

Category IV

 

0.125

 

0.500

 

0.600

 

0.725

 

 

 

 

 

 

 

 

 

 

 

VI.     >=Baa3 and BBB- but less than

Category V

 

0.150

 

0.600

 

0.700

 

0.850

 

 

 

 

 

 

 

 

 

 

 

VII.   <Baa3 or BBB-

 

0.175

 

0.650

 

0.825

 

1.000

 

 

A Ratings Category shall apply at any date if, at such date, the ratings are
better than or equal to at least two of the three ratings in any such Ratings
Category, and a higher Ratings Category does not apply.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

EXHIBIT B

 

INTERIM LOAN

 

SUMMARY OF TERMS AND CONDITIONS(a)

 

Borrower:

 

Boston Scientific Corporation or a subsidiary reasonably acceptable to the
Arrangers guaranteed by BSC (“Borrower”).

 

 

 

Joint Lead Arrangers:

 

Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Banc
of America Securities LLC (together, the “Arrangers”).

 

 

 

Administrative Agent:

 

Bank of America, N.A. (in such capacity, the “Administrative Agent”).

 

 

 

Syndication Agent:

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

 

 

Lenders:

 

Merrill Lynch Capital Corporation (or one of its affiliates), Bank of America,
N.A. and a syndicate of financial institutions (the “Lenders”) arranged by
MLPF&S and BAS in consultation with Borrower.

 

 

 

Interim Loan:

 

A term loan (the “Interim Loan”) in an aggregate principal amount of up to $7.0
billion.

 

 

 

Transactions:

 

As described in the Commitment Letter.

 

 

 

Availability/Purpose:

 

The Interim Loan will be available to finance a portion of the cash
consideration for the Acquisition and related uses of cash, subject to the terms
and conditions set forth in the Credit Documents, on the date of consummation of
the Acquisition in one draw (the “Closing Date”). To the extent that the Interim
Loan is repaid or prepaid, it may not be reborrowed.

 

 

 

Ranking:

 

The Interim Loan will be an unsecured senior obligation of Borrower ranking
pari  passu with other senior indebtedness of Borrower, and senior to all
subordinated indebtedness of Borrower which is not pari  passu therewith.

 

 

 

Documentation:

 

Substantially similar to the documentation governing the Senior Credit
Facilities.

 

--------------------------------------------------------------------------------

(a)                                  Capitalized terms used herein and not
defined shall have the meanings assigned to such terms in the attached Amended
and Restated Credit Facilities Commitment Letter (the “Commitment Letter”).

 

[INTERIM LOAN]

 

--------------------------------------------------------------------------------


 

Termination of Commitments:

 

The commitments in respect of the Interim Loan (including pursuant to the
Commitment Letter) will terminate in their entirety upon the first to occur of
(1) September 30, 2006 if the funding of the Interim Loan does not occur on or
prior to such date or (2) the consummation of the Acquisition without funding of
the Interim Loan.

 

 

 

Final Maturity:

 

The Interim Loan will mature 364 days following the Closing Date.

 

 

 

Amortization:

 

None.

 

 

 

Interest Rates and Fees:

 

Interest rates and fees in connection with the Interim Loan will be as specified
on Annex I attached hereto.

 

 

 

Default Rate:

 

Overdue principal, interest and other amounts shall bear interest at a rate
per annum equal to 2% in excess of the applicable interest rate (including
applicable margin).

 

 

 

Mandatory Prepayments:

 

The Interim Loan will be required to be prepaid at par with (a) 100% of the net
cash proceeds of any asset sale (other than sales of inventory in the ordinary
course of business and certain other asset sales to be agreed) including,
without limitation, the Asset Sales and any condemnation and insurance proceeds
related thereto); (b) the issuance of any debt (other than under the Senior
Credit Facilities or the Subordinated Loan and subject to exceptions and baskets
to be negotiated); and (c) any sale or issuance of any capital stock or any
securities convertible into or exchangeable for capital stock or any warrants,
rights or options to acquire capital stock (including the amount of the Abbott
Investment not used to reduce Revolving Loans and subject to baskets and
exceptions to be agreed upon).

 

 

 

Voluntary Prepayments/Reductions in Commitments:

 

The Interim Loan may be prepaid at any time in whole or in part at the option of
Borrower, in a minimum principal amount and in multiples to be agreed upon,
without premium or penalty (except, in the case of LIBOR borrowings, breakage
costs related to prepayments not made on the last day of the relevant interest
period).

 

 

 

Conditions to Effectiveness and to Interim Loan:

 

The effectiveness of the credit agreement and the making of the Interim Loan
shall be subject to (and shall only be subject to) the conditions precedent that
are specified herein and in the Commitment Letter and to the accuracy of
representations and warranties (i) in the Merger Agreement that are material to
interests of the Lenders, but the accuracy of such representations and
warranties shall be a condition precedent to effectiveness of the credit
agreement and the making of the Interim Loans only to the extent Borrower has a
right to terminate its obligations under the Merger Agreement as a result of a
breach of such representations in the Merger Agreement, and (ii) in the Interim
Loan relating to corporate power and authority, the enforceability, due
authorization, execution and delivery of the Credit Documents, Federal Reserve
margin

 

2

--------------------------------------------------------------------------------


 

 

 

regulations and the Investment Company Act (all such conditions to be satisfied
in a manner satisfactory to the Arrangers and the Lenders or the Required
Lenders (as the case may be) (as defined below under “Required Lenders”)).

 

 

 

Representations and Warranties:

 

Same as Senior Credit Facilities.

 

 

 

Affirmative Covenants:

 

Except as provided below, same as the Senior Credit Facilities.

 

 

 

Negative Covenants:

 

Same as the Senior Credit Facilities.

 

 

 

Financial Covenants:

 

Same as the Senior Credit Facilities.

 

 

 

Refinancing of Interim Loan:

 

Borrower shall (i) cooperate with the investment banks party to the Engagement
Letter (the “Take-out Banks”) and provide the Take-out Banks with information
required by the Take-out Banks in connection with the offering of debt
securities (the “Debt Offering”) or other means of refinancing the Interim Loan,
(ii) assist the Take-out Banks in connection with the marketing of the Take-out
Securities (including promptly providing to the Take-out Banks any information
reasonably requested to effect the issue and sale of the Take-out Securities and
making available senior management of Borrower for investor meetings),
(iii) cooperate with the Take-out Banks in the timely preparation of any
registration statement or private placement memorandum relating to the Debt
Offering and other marketing materials to be used in connection with the
syndication of the Interim Loan and (iv) prepare and keep updated for use at any
time an Offering Document.

 

 

 

Events of Default:

 

Same as the Senior Credit Facilities.

 

 

 

Yield Protection and Increased Costs:

 

Same as the Senior Credit Facilities.

 

 

 

Assignments and Participations:

 

Each assignment (unless to another Lender or its affiliates) shall be in a
minimum amount of $5.0 million (unless Borrower and the Administrative Agent and
Syndication Agent otherwise consent or unless the assigning Lender’s exposure is
thereby reduced to zero). Assignments (which may be non-pro  rata among loans
and commitments) shall be permitted with Borrower’s and the Administrative
Agent’s and Syndication Agent’s consent (such consent not to be unreasonably
withheld, delayed or conditioned), except that no such consent of Borrower need
be obtained to effect an assignment to any Lender (or its affiliates) or if any
default has occurred and is continuing or if determined by the Administrative
Agent and Syndication Agent, in consultation with Borrower, to be necessary to
achieve a successful syndication. Participations shall

 

3

--------------------------------------------------------------------------------


 

 

 

be permitted without restriction. Voting rights of participants will be subject
to customary limitations.

 

 

 

Required Lenders:

 

Lenders having a majority of the outstanding credit exposure (the “Required
Lenders”), subject to amendments of certain provisions of the Credit Documents
requiring the consent of Lenders having a greater share (or all) of the
outstanding credit exposure or Lenders having a majority of the outstanding
credit exposure with respect to a particular facility. Amendments prior to the
completion of the primary syndication of the Interim Loan (as determined by the
Arrangers) shall also require the consent of the Arrangers.

 

 

 

Expenses and Indemnification:

 

In addition to those out-of-pocket expenses reimbursable under the Commitment
Letter, all reasonable out-of-pocket expenses of the Arrangers and the
Administrative Agent (and the Lenders solely for enforcement costs and
documentary taxes) associated with the preparation, execution and delivery of
any waiver or modification (whether or not effective) of, and the enforcement
of, any Credit Document (including the reasonable fees, disbursements and other
charges of counsel for the Arrangers) are to be paid by the Borrower.

 

 

 

 

 

The Borrower will indemnify each of the Arrangers, the Administrative Agent and
the other Lenders and hold them harmless from and against all costs, expenses
(including fees, disbursements and other charges of counsel) and liabilities
arising out of or relating to any litigation or other proceeding (regardless of
whether the Arrangers, the Administrative Agent or any such other Lender is a
party thereto) that relate to the Transactions or any transactions related
thereto, except to the extent determined by a final judgment of a court of
competent jurisdiction to have arisen primarily from such person’s bad faith,
gross negligence or willful misconduct.

 

 

 

Governing Law and Forum:

 

New York.

 

 

 

Waiver of Jury Trial:

 

All parties to the Credit Documents waive the right to trial by jury.

 

 

 

Special Counsel for Arrangers:

 

Cahill Gordon & Reindel LLP.

 

4

--------------------------------------------------------------------------------


ANNEX I

 

Interest Rates and Fees:

 

Borrower will be entitled to make borrowings based on the ABR plus the
Applicable Margin or LIBOR plus the Applicable Margin. The “Applicable Margin”
shall be (A) with respect to LIBOR Loans, the amount set forth in the Applicable
Margin Schedule below; and (B) with respect to ABR Loans, 0.0% per  annum.

 

 

 

 

 

Unless consented to by the Arrangers in their sole discretion, no LIBOR Loans
may be elected on the Closing Date or prior to the date 30 days thereafter
(unless the completion of the primary syndication of the Interim Loan as
determined by the Arrangers shall have occurred), except that from and after the
fifth business day after the Closing Date LIBOR periods of 14 days may be
elected until the thirtieth day after the Closing Date.

 

 

 

 

 

“ABR” means the higher of (i) the corporate base rate of interest announced by
the Administrative Agent from time to time, changing effective on the date of
announcement of said corporate base rate changes, and (ii) the Federal Funds
Rate plus 0.50% per annum. The corporate base rate is not necessarily the lowest
rate charged by the Administrative Agent to its customers.

 

 

 

 

 

“LIBOR” means the rate determined by the Administrative Agent to be available to
the Lenders in the London interbank market for deposits in US Dollars in the
amount of, and for a maturity corresponding to, the amount of the applicable
LIBOR Loan, as adjusted for maximum statutory reserves.

 

 

 

 

 

Borrower may select interest periods of one, two, three, six, nine (or if
available to all of the applicable Lenders, twelve) months for LIBOR borrowings.
Interest will be payable in arrears (i) in the case of ABR Loans, at the end of
each quarter and (ii) in the case of LIBOR Loans, at the end of each interest
period and, in the case of any interest period longer than three months, no less
frequently than every three months. Interest on all borrowings shall be
calculated on the basis of the actual number of days elapsed over (x) in the
case of LIBOR Loans, a 360-day year, and (y) in the case of ABR Loans, a 365- or
366-day year, as the case may be.

 

--------------------------------------------------------------------------------


Applicable Margin Schedule

 

Ratings Category (Moody’s and S&P / Fitch)

 

Applicable
Margin

 

I.       >=A1 and A+

 

0.300

%

 

 

 

 

II.      >=A2 and A but less than Category I

 

0.350

 

 

 

 

 

III.     >=A3 and A- but less than Category II

 

0.400

 

 

 

 

 

IV.     >=Baa1 and BBB+ but less than Category III

 

0.600

 

 

 

 

 

V.      >=Baa2 and BBB but less than Category IV

 

0.725

 

 

 

 

 

VI.     >=Baa3 and BBB- but less than Category V

 

0.850

 

 

 

 

 

VII.   <Baa3 or BBB-

 

1.000

 

 

A Ratings Category shall apply if at such date, the ratings are better than or
equal to at least two of the three ratings in any such Ratings Category, and a
higher Ratings Category does not apply.

 

2

--------------------------------------------------------------------------------


 
